Citation Nr: 1526085	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbosacral spine.

2.  Entitlement to service connection for residuals of left knee surgery.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities. (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On June 19, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of his claims for entitlement to service connection for his knee condition and his hearing loss was requested.


FINDINGS OF FACT

1.  The preponderance of competent evidence of record shows that the Veteran's current degenerative disc disease of the lumbosacral spine did not have its onset during his active service.

2.  On June 19, 2014, the Veteran's representative provided notice to the Board that the Veteran wishes to withdraw his claim for service connection for the residuals of his left knee surgery.

3.  On June 19, 2014, the Veteran's representative provided notice to the Board that the Veteran wishes to withdraw his claim for service connection for bilateral hearing loss.

4.  The Veteran has not established service connection for any disability; therefore, there are no disabilities to have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for residuals of left knee surgery.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in May 2012.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA provided the Veteran an adequate examination and obtained an adequate expert opinion in June 2012.  The examiner considered the relevant history of the Veteran's conditions, provided detailed descriptions of those conditions, and provided analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Request to Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal for service connection for his knee condition as well as bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to review the appeal and these claims are dismissed.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The record includes a January 2010 MRI report for the Veteran's lumbar spine which showed degenerative disc disease and annular disc bulges.  The clinical impression was degenerative disc disease L3-L4, L4-L5, L5-S1 and central disc protrusion.  Moreover, the June 2012 VA examination of the thoracolumbar spine diagnosed the Veteran with a lumbar strain with a date of diagnosis in 1974.  These diagnoses satisfy the first prong of a service connection claim.

The record reflects in-service treatment of the Veteran's back.  Specifically, the Veteran's March 1975 Report of Medical Examination for purposes of separation documented a normal spine and other musculoskeletal areas.  However, in the May 1975 Report of Medical History, the Veteran reported having or having had recurrent back pain.  The examiner noted the low back pain was secondary to an injury in basic training, with mild symptoms but worsened with prolonged standing and exertion.  The Veteran was noted to have been hospitalized for two weeks and treated with exercises and physical therapy.  There were no complaints of back pain at the time of examination, as reported by the examiner.  The examiner also noted no complications and no sequelae.  

In an earlier service treatment record dated June 1973 the Veteran denied any present back symptoms, following his on and off pain after a football injury two years prior.  The examiner found no serious abnormality with the Veteran's back and did not restrict his physical activities.

However, in January 1974, service treatment records indicate the Veteran was hospitalized for back pain after a fall.  Further, treatment notes dated February 1974 reflect the Veteran was seen for low back pain and muscle spasm.  He was treated seven times and discharged for non-attendance.

Regarding the nexus element of a service connection claim, the June 2012 VA examiner opined the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner acknowledged the service treatment records showed multiple complaints and medical visits for back issues but stated "there are no subsequent records to establish chronicity of a back condition within a reasonable amount of time post discharge".

Also of record is an April 2014 letter from Dr. H.S., M.D., a private examiner.  Dr. H.S. provided a timeline of treatment for the Veteran's back pain throughout his service treatment records.  He also reported the conversation he had with the Veteran, which reiterated his fall in Basic Training resulting in a back injury.  After speaking with the Veteran and reviewing his medical records, Dr. H.S. opined the Veteran's back problems in service "were clearly much more severe than a simple muscle strain".  Further, he stated that back pain which continues for as long as the Veteran's service treatment records indicated normally means a disc or other structural problem and not a simple muscle strain.

While the Board has considered the April 2014 letter from Dr. H.S., there are no objective medical findings or observations to support the speculative opinion that the Veteran's in-service back injury was more severe than documented by the service treatment records and has persisted to the present disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  As such, the Board does not assign probative weight to this medical opinion letter.

The Board acknowledges the Veteran's low back injury sustained while in basic training, as recounted in the March 1975 Report of Medical Examination for purposes of separation and as detailed in Dr. H.S's April 2014 statement.  However, the Board finds the June 2012 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the June 2012 examination report warrants significant probative weight.  See Id.  The Board points out that when examined for separation purposes in March 1975, the Veteran's spine was normal on examination and he had no complaints relative to his low back.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to his back disabilities of present to the notations of back treatment during service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present disabilities are related to injury or any event during the Veteran's service.  Moreover, the Board notes the record does not demonstrate continued pain and medical treatment for the back following service, until recently.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disease of the lumbosacral spine.  Therefore, those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


TDIU

The Board now turns to the discussion of whether TDIU is warranted.  Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2014). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In December 2007, the Veteran completed an employment statement in which he indicated he was last employed in June 2006.  Thereafter, in the August 2008 statement by the Veteran, the Veteran contends he has trouble with his knees which has caused him to not be able to keep gainful employment. 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Board finds that because the Veteran has no-service connected disabilities, there are no disabilities to have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.  Therefore, TDIU is not warranted.

ORDER

Entitlement to service connection for degenerative disc disease of the lumbosacral spine is denied.

Entitlement to service connection for residuals of left knee surgery is dismissed.

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


